 

Morgan Lewis

Michael F, Fleming
Associate

+1.212.309.6207
michael.fleming@morganlewis.com

January 30, 2020

VIA ECF

Hon. George B. Daniels
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 11A w(
New York, New York 10007 “

   

Re: Dominguez v. Athleta LLC, Case No. 19-cv-10168 LS
Dear Judge Daniels:

We represent defendant Athleta LLC (‘Defendant’) in the above-referenced action pending before
the Court. Pursuant to Rules II(A) and IV(A) of Your Honor’s Individual Rules and Practices and
Rule 37.2 of the Local Rules of the United States District Courts for the Southern and Eastern
Districts of New York, we write jointly with counsel for Plaintiff Yovanny Dominguez (“Plaintiff”),
respectfully to request that the Court adjourn the Initial Conference scheduled for February 6,
2020 at 9:30 a.m. to a date and time after the disposition of Defendant's motion to dismiss, which
was filed on January 27, 2020, and to stay discovery during the pendency of Defendant’s motion
pursuant to Federal Rule of Civil Procedure 26(c). The parties have conferred in good faith and
jointly request a stay of discovery.

In support of this request, counsel for the parties state that Defendant’s motion may be wholly
dispositive of the claims at issue in this action or may affect the scope of discovery if the claims are
not dismissed. Accordingly, counsel for the parties submits that an adjournment of the Initial
Conference and stay of discovery during the pendency of Defendant’s motion would conserve both
the Court’s and the parties’ resources. See Farzan v. Bridgewater Assocs., LP, 699 Fed. Appx. 57,
58 (2d Cir. 2017) (affirming district court's exercise of discretion to stay discovery during pendency
of motion to dismiss).

We thank the Court in advance for its consideration of these requests.

Morgan, Lewis & Bockius LLP

101 Park Avenue
New York, NY 10178-0060 € +1.212.309.6000
United States @ +1.212.309.6001

 
Hon. George B. Daniels
January 30, 2020

Page 2

Respectfully submitted,
/5/ Michael F. Fleming
Michael F. Fleming

Cc: All Counsel of Record (Via ECF)

 

 
